Title: To Alexander Hamilton from Stephen Van Rensselaer, 15 March 1799
From: Van Rensselaer, Stephen
To: Hamilton, Alexander


Albany, March 15, 1799. “… The Assembly have a Bill for electing Electors of Presdt & Vice President—it will pass—are you of opinion that it would be proper for the Senate to concur? Unless NYork gives us a different representation the federalist are lost. Whether we have any object now since the late conduct of the President —you are a better judge than We if it is however necessary that we should still perservere pray let me hear from you. our friends are extremely pressing that I should write to you on this subject.…”
